DETAILED ACTION
This action is responsive to the application filed 4/5/2021.
Claims 1-21 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baca, et al., U.S. PGPUB No. 2015/0006283 (“Baca”).
Baca teaches a system and method for generating marketing messages. With regard to Claim 1, Baca teaches a computer-implemented method for generating a template for a shoppable electronic message, the method comprising: 
receiving at a processor a static template that references item information ([0060] describes that a vendor may generate an email containing an offer to buy a product or other e-commerce transaction); 
with the processor, identifying a first portion of code included in the static template that is associated with causing the item information to be displayed when the first portion of code is interpreted by a client application ([0060] describes that the emails are messages received and displayed by users including the marketing information); and 
with the processor, generating a dynamic template by adding a second portion of code to the static template, wherein the second portion of code, when interpreted by the client application, enables an interaction functionality of the shoppable electronic message that is associated with the item information and includes an ability to receive a user input ([0060] describes that the system generates buttons for each of a plurality of email domains, where the buttons are inserted into the email templates according to the target domain and include a mailto hyperlink for carrying out the specified transaction. Each email can contain one or more such hyperlink, each associated with a different product or service).
Claim 20 recites a medium storing instructions which cause a computer to perform the method of Claim 1, and is similarly rejected. Claim 21 recites a device carrying out the method of Claim 1, and is likewise rejected.
With regard to Claim 2, Baca teaches that the static template includes a structured markup language. [0055] describes the use of HTML enabled email.
With regard to Claim 3, Baca teaches that generating the dynamic template comprises converting, with the processor, the static template to a dynamic template format by adding a third portion of code to the dynamic template. [0060] describes that more than one enhanced link buttons can be included in an email. [0048] describes that a CSS can be used to show a particular type of a mailto link depending on the target environment.
With regard to Claim 4, Baca teaches that the third portion of code comprises header information associated with the dynamic template format. [0048] describes that dynamic selection of a mailto link can be carried out using CSS. CSS is information that can be declared 
With regard to Claim 5, Baca teaches that the interaction functionality includes at least one of an option selection function or a transaction function. [0045] describes that the mailto link enables a user to complete a specified transaction with an e-commerce system.
With regard to Claim 6, Baca teaches determining a product or service that is associated with the item information; and adding a third portion of code to the dynamic template, wherein the third portion of code, when interpreted by the client application, causes updated item information of the product or the service to be displayed in the shoppable electronic message. [0069] describes a system whereby a user can edit details of the email that is to be sent to enable commerce. Therefore, emails can be generated with updated product information entered by a user, to be sent with the dynamic elements.
With regard to Claim 7, Baca teaches that the updated item information includes at least one of additional item information that is associated with the product or service or information associated with the product or service that is more recently updated than the item information referenced in the static template. [0069] describes a user entering information into an interface, thereby permitting additional information to be input to the system to be used in presenting products to users via email.
With regard to Claim 8, Baca teaches that the third portion of code, when interpreted by the client application, causes the updated item information to be retrieved from a computing device that is not running the client application. [0060] describes that emails can be sent to users for opening and interaction in native web interfaces, thereby indicating that messages 
With regard to Claim 9, Baca teaches that the second portion of code enables the interaction functionality with a configuration that is based on the updated item information. [0060] describes that the emails include mailto hyperlinks associated with the different products and services, thereby indicating that a user which creates an email using the interface described at [0069] will have updated product information used when generating an email.
With regard to Claim 10, Baca teaches adding a third portion of code to the dynamic template, wherein the third portion of code, when interpreted by the client application: modifies how the item information is displayed in the electronic message; and enables receipt of one or more configuration inputs that indicate a configuration of a shoppable area of the shoppable electronic message, wherein the shoppable area is associated with the item information. [0069] describes that a user is able to specify color, vary text space for a price, and make other adjustments pertaining to a button. [0072] describes that once a user is finished designing the button, code can be generated for the button to be copied into a message according to the modifications and configurations.
With regard to Claim 11, Baca teaches that the third portion of code, when interpreted by the client application, modifies how the item information is displayed by changing a visual prominence of a display area associated with the item information. [0069] describes that the button can have colors changed and text added thereto in order to draw attention to the button.

With regard to Claim 13, Baca teaches adding a third portion of code to the dynamic template, wherein the third portion of code is configured to enable a user interface for receiving an input that is associated with at least one of selecting a shoppable area of the shoppable electronic message and modifying an interaction functionality associated with the shoppable area. [0048] describes that a stylesheet can be included to ensure a proper version of a mailto hyperlink is used, which enables a user to select the area and generate the proper message.
With regard to Claim 14, Baca teaches adding a third portion of code to the dynamic template, wherein the third portion of code is configured to enable one or more template-editing functions for modifying an appearance one or more shoppable areas of the shoppable electronic message when the shoppable electronic message is interpreted by the client application. [0069] describes that additional code can be generated to style the button according to a user’s inputs.
With regard to Claim 15, Baca teaches that the third portion of code is further configured to enable sending changes made via the one or more template-editing functions to 
With regard to Claim 16, Baca teaches that the one or more template-editing functions include providing a reference to additional item information in the dynamic template. [0069] describes that a user can enter wrapper text for an email template, which includes additional product information.
With regard to Claim 17, Baca teaches determining, with the processor, a number of interaction functions to be included in the dynamic template. [0060] describes that an email can contain one or more mailto link buttons, according to how the message is configured.
With regard to Claim 18, Baca teaches that the number of interaction functions to be included in the dynamic template is based on at least one of a dynamic format of the dynamic template, an email display-size limit of the dynamic format, or a number of shoppable areas identified in the static template. [0060] describes that one or more enhanced links can be presented to a user in an email.
With regard to Claim 19, Baca teaches that the dynamic template is configured for the generation of the shoppable electronic message. [0060] describes that the templates are used to generate email messages to end users including the mailto links selectable to carry out a transaction.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
11/19/2021